 556DECISIONSOF NATIO11TA1LABOR RELATIONS BOARDemployees'rights,nor therefore an unfair labor practice within the meaning ofSection 8(b) (1) (A)'For theforegoing reasons,the Trial Examiner concludes that the evidence doesnot disclose the violations of Section8 (b) (1) (A)and (2)of the Act which arealleged in the amended complaintHe will therefore recommend that the amendedcomplaint be dismissed in its entiretyUpon the basis of the foregoingfindingsof fact andupon the entirerecord inthe case,the TrialExaminer makes the followingCONCLUSIONS OF LAW1Charles SWood and Co is engaged in commerce within the meaning of Sec-tion 2 (6) and(7) of the Act2 Local 715,United Brotherhood of Carpenters and Millwrights,AFL-CIO, isa labor organization within the meaning of Section 2 (5) of the Act3The aforesaid labor organization has not engaged in unfair labor practiceswithin the meaning of the Act.[Recommendations omitted from publication ]7Medford Building and Construction Trades Counmi,et al(Kogap Lumber Industries),96 NLRB 165, 166, and cases therein citedHensley EquipmentCompany,Inc. and Hensley Metal TreatingCompany, Inc.andOperating Engineers Local UnionNo. 3 ofInternational Union of Operating Engineers,AFL-CIO.CaseNo 20-CA-1238August 15,1958DECISION AND ORDEROn July 9, 1957, Trial Examiner Howard Myers issued his Inter-mediate Report in this proceeding finding that the Respondents hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached heretoThereafter, the Respondents filed exceptions to theIntermediate Report and a supporting briefThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The' rulings so made are hereby affirmedThe Board has consideredthe Intermediate Report, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Tiial Examiner with the modification herein-after set forth IThe Trial Examiner found that the Respondents refused to bargaincollectively with the Union, in violation of Section 8 (a) (5) and (1)_of the ActWe agree, but for the following reasons and not for thereasons advanced by the Trial ExaminerOn October 11, 1956, theUnion, as the statutory representative of all the Respondents' partsi TheRespondents also requested oral argumentIn our opinion the record and theexceptions and briefs fully present the issues and the positions of the partiesAccord-ingly, the request for oral argument is hereby denied121 NLRB No 72 HENSLEY EQUIPMENT COMPANY, INC.557and service department employees, had asked the Respondents tobargain collectively.The Respondents' reply was to go through the'surfacemotions of granting the Union's request, while at the sametime effectively refusing to fulfill their statutory obligation and at-tempting instead to undermine the Union and destroy its majority.Thus, as set forth in the Intermediate Report, they forthwith em-barked on an antiunion campaign including unlawful interrogationof employees and applicants, and discriminatory layoffs; they threat-ened employees with loss of a Christmas bonus and a share in theprofits; and they changed certain working conditions and withdrewfrom the employees certain privileges previously enjoyed, unilaterallyand without consulting the Union.This conduct of the Respondents,in our opinion, clearly establishes their bad faith in dealing with theUnion, :within the meaning of Section 8 (d) of the Act, and thereforeviolates Section 8 (a) (5) and (1) of the Act?ORDERUpon the entire record in this proceeding and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, HensleyEquipment Company, Inc., and Hensley Metal Treating Company,Inc., shall :1.Cease and desist from :(a)Changing their employees', working conditions without priorconsultation, negotiations, or discussion with the Union.(b)Threatening their employees with reprisals 'if they become orremain members of the Union, threatening their employees withdischarge if they refuse to cross the picket line which the Unionestablished at Respondents' plant, interrogating their employees andapplicants for employment regarding their union affiliations and sym-pathies in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.(c)Discouraging membership in the Union, by discriminatorilylaying off or discharging any employee or by discriminatorily refus-ing to reinstate any of their employees, or by discriminating in anyother manner in regard to their hire or tenure of employment, or anyterm or condition of their employment.(d)Refusing to bargain collectively with Operating EngineersLocal Union No. 3 of International Union of Operating Engineers,AFL-CIO, as the exclusive representative of all their parts and serv-ice department employees, excluding Hensley's sons, office and clericalemployees, salesmen, guards, and supervisors as defined in the Act.(e) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to2 SeePant Milling Company,117 NLRB 1277. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDform labor organizations, to join or assist Operating Engineers LocalUnion No. 3 of International Union of Operating Engineers, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of mutual aid or protection as guaranteedin Section 7 of the Act, and to refrain from any and all such activi-ties, except to the extent that such right may be affected,by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Arthur Atkinson, Kenneth Owens, and ThurmanFortner immediate and full reinstatement to their former jobs with-out prejudice to any rights and privileges previously enjoyed.(b)Make whole Arthur Atkinson, Kenneth Owens, and ThurmanFortner for any loss of pay they may have suffered by reason ofRespondents' discrimination against them in the manner set forthin the section entitled "The Remedy."(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary and useful to determine the amountof back pay due and their right of reinstatement under the termsherein.(d)Upon request, bargain collectively with Operating EngineersLocal Union No. 3 of International Union of Operating Engineers,AFL-CIO, as the exclusive representative of all the employees inthe above-described unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, andembody any agreement reached in a signed contract.(e)'Post at their plant in San Leandro, California, copies of thenotice attached hereto marked "Appendix."Copies of said notice,to be furnished by the Regional Director for the Twentieth Region,shall, after being duly signed by Respondents' representatives, beposted for sixty (60), consecutive days thereafter in conspicuousplaces, including all places where notices to employees customarilyare posted.Reasonable steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for the Twentieth Region inwriting, within' ten (10) days from the date of this Decision andOrder, what steps have been taken to comply herewith.MEMBERFANNING tookno part in the considerationof the aboveDecision and Order. HENSLEY EQUIPMENT COMPANY, INC.APPENDIXNOTICE TO ALL EMPLOYEES559Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as, amended, we hereby notify our employees that:WE WILL offer immediate and full reinstatement to ArthurAtkinson, Kenneth Owens, and Thurman Fortner without preju-dice to any rights and privileges previously enjoyed, and willmake them whole for any loss of pay suffered as a result of thediscrimination against them.WE WILL bargain collectively upon request with OperatingEngineers Local Union No. 3 of International Union of Operat-ing Engineers, AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the appropriate unit describedbelow, and if any understanding is reached, embody such under-standing in a signed agreement.The appropriate collective-bargaining unit is :All our parts and service department employees, excludingHensley's sons, office and clerical employees, salesmen, guards,and supervisors as defined in the Act.WE WILL NOT discourage membership in the above-named Unionby discriminating in any manner in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT change our employees' working conditions with-out prior consultation, negotiation, or discussion with the Union.WE WILL NOT threaten our employees with reprisals if theybecome or remain members of the Union, or if they refuse to crossthe picket line established by the Union at our plant, nor will weinterrogate our employees or applicants for employment regard-ing their union affiliations ,and sympathies in a manner constitut-ing interference, restraint, or coercion in violation of Section 8 (a)(1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist OperatingEngineers Local Union No. 3 of International Union of OperatingEngineers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to become or remain members of theabove-named Union or any other labor organization except to theextent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.WE WILL NOT discriminate against any employee in regard tohire or tenure of employment or any term or condition of employ-ment because of membership in, or activity on behalf of, anysuch labor organization.HENSLEY EQUIPMENT COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)HENSLEY METAL TREATING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUponan amended charge duly filed on December 3, 1956,by Operating Engi-neers, Local Union No. 3 of International Union of Operating Engineers,AFL-CIO,herein called the Union,the General Counsel of the National Labor Relations Board,herein respectively called the General Counsel1and the Board,by the then ActingRegional Director for the Twentieth Region(San Francisco, California),issuedhis complaint,dated December 28, 1956,against Hensley Equipment Company, Inc.,herein called Equipment Company,and Hensley Metal Treating Company, Inc.,herein called Treating Company(conjointly the two named companies are hereincalled Respondents),alleging that Respondents had engaged in and were engaging inunfair labor practices affecting commerce,within the meaning of Section'8 (a) (1),(3), and(5) of the National Labor Relations Act, as amended,61 Stat.136, hereincalled the Act.Copiesof the amended charge,complaint,and notice of hearing thereon, wereduly served upon each respondent and upon the Union.Specifically,the complaint alleged that Respondents(1) since on or about Octo-ber 13,1956, have failed and refused to bargain collectively with the Union althoughtheUnion since on or about October 11,1956, has been the duly designated col-lective-bargaining representative of Respondents'employees in a certain appropriateunit;(2) on certain stated dates in October and November 1956 (a) interrogatedand questioned their employees as to said employees' membership in and activitieson behalf of the Union,(b) threatened and warned their employees that workingconditions would be more strict and less favorable since they had selected and desig-nated the Union as their collective-bargaining representative, (c)without priorconsultation with the Union,the dulydesignated collective-bargaining representa-tive of theiremployees,unilaterally changedthe employees'working conditions;and (3)by various other stated acts and conduct interfered with,restrained, andcoerced their employees in the rights guaranteed in Section 7 of the Act; and (4) onor about October15, 1956,laid off Arthur Atkinson,Thurman Fortner,and Ken-IThis term specifically includes counsel for the General Counsel appearing at thehearing. HENSLEY EQUIPMENT COMPANY, INC.561neth Owens,and since that date,have refused to reinstate said employees becauseHof theiractivities on behalf of the Union.On January4, 1957,Respondents filed a joint answer denying the commissionof the unfair labor practices alleged.Pursuant to due notice a hearing was held in San Francisco,California, fromMarch 25 through 28, 1957, beforethe dulydesignatedTrialExaminer.The Gen-eralCounsel and Respondents were represented by counsel and all parties wereafforded full opportunity to be heard,to examine and cross-examine witnesses, tointroduce evidence pertinent to the issues, to argue orally at the conclusion of thetaking of the evidence,and to file briefs on orbefore April 12, 1957.Briefs havebeen received from the General Counsel and from counsel for Respondents whichhave been carefully considered.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENTS'BUSINESS OPERATIONSHensley Equipment Company, Inc., and Hensley Metal Treating Company, Inc.,are California corporations with their principal offices and places of business inSan Leandro,California.The Equipment Company is engaged in the processingand sale of tractor parts and equipment.The Treating Company is engaged inheat treating the metal parts of tractors.During 1955 the Equipment Company's out-of-State sales amounted to $336,277.04.ClydeHensley and his wife Bertha own 70 percent of the capital stock of theEquipment Company and the balance thereof is owned by their two teen-age sons.The entire capital stock of Treating Company is owned byClydeand Bertha Hensley.ClydeHensley is president of each respondent and determines their labor and allother policies;Bertha Hensley is vice president of each respondent and she and ClydeHensley are members of the board of directors of each respondent;Gene Rhodes,ClydeHensley's personal attorney,is the secretary-treasurer of the Equipment Com-pany andAlfredSefton holds the same position with the TreatingCompany.Respondents use a common office,their respective shops are located on the samepremises but are 75 feet apart;80 percent of the work performedby theTreatingCompany is on the Equipment Company's tractor parts;and the Respondents' em-ployees are interchanged;and said employees'working conditions are similar.Upon theabove undisputed facts, the Trial Examiner finds that the relationshipbetween the two corporations referred to is such,and the officials thereof have soacted,as to constitute Respondents an "employer"of the employees herein involvedwithin the meaning of that term as used in Section 2(2) of theAct.The TrialExaminer further finds that during all times material herein Respondents have en-gaged in and are now engaged in commerce within the meaning of the Act and thatitwill effectuate the policiesof the Actfor the Board to assert jurisdiction in theproceeding.II.THE ORGANIZATION INVOLVEDOperating Engineers Local Union No. 3 of International Union of OperatingEngineers,AFL-CIO,is a labor organization admitting to membership Respondents'employees.III.THE UNFAIR LABOR PRACTICESA. Respondents' refusal to bargain with the Union1.The appropriate unitThe complaint alleged that all Respondents' parts and service department em-ployees, excluding Ronald and Ruston Hensley, sons of Clyde and Bertha Hensley,office and clerical employees, salesmen, guards, and all supervisors as defined in theAct, constitute a unit for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act. In their answer Respondents neither denied nor admittedthat the unit alleged was appropriate but merely averred that the unit question "hasnot as yet been officially determined" and that the Board should process the repre-sentation petition which the Equipment Company filed with the Board on October 23.1956.2Said petition (20-RM-214), which was dismissed presumably because of2Unless otherwise noted all dates refer to 1956.487926-59-vol 121-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pendency of the instant proceeding, was filed by the Equipment Company on thevery day Respondents received copies of the original charge in this matter.Thepetition requested an election among "all employees in the parts and service de-partments" of the Equipment Company exclusive of "office employees, and plantprotection employees and supervisors as defined in the LMRA."The record discloses, and the Trial Examiner finds, that: (1) 80 percent of thebusiness of the Treating Company is for the account of the Equipment Company;(2) Hensley 3 owns all the capital stock of the Treating Company; (3) Hensley, hiswife, and their two teen-age sons own all the capital stock of the Equipment Com-pany; (4) Hensley is president of each respondent and his wife vice president ofeach; (5) Hensley determines and dictates the labor relations and overall businessoperation policies of each respondent; (6) Respondents occupy the same premisesand make common use of certain services and facilities; (7) the services of theEquipment Company employees are used by the Treating Company andvice versa;(8) the employees of each respondent are under the direct supervision of Hensleyand Plant Superintendent Patrick Godbey; (8) in or about March 1956 and onOctober 11, 1956, Hensley assembled the employees of each respondent in a groupand announced that a vote would be taken to ascertain whether or not said em-ployees desired the Union to be their collective-bargaining representative; (9) theemployees' working conditions are substantially the same; and (10) on October 12,1956,Hensley discussed and agreed to enter into a collective-bargaining contractwith the Union covering the very employees whom the General Counsel allegedconstitute an appropriate unit.Upon the entire record in the case, the Trial Examiner finds that all Respondents'parts and service department employees, excluding Hensley's sons, office and clericalemployees, salesmen, guards, and supervisors as defined by the Act, at all timesmaterial herein, constituted, and now constitute, a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act, with respectto grievances, labor disputes, rates of pay, wages, hours of employment, and otherconditions of employment .4The Trial Examiner further finds that said unit insuresto said employees the full benefit of their right to self-organization, to collectivebargaining, and otherwise effectuates the purposes of the Act.2.The Union's majority status in the appropriate unitAt the hearing, there was introduced in evidence by the General Counsel two listsprepared by Respondents containing the names of all employees in the unit herein-above found appropriate.The lists show that on October 10, Respondents had intheir employ seven persons in said unit.On behalf of the General Counsel therewere offered and received in evidence five signed cards expressly authorizing theUnion to represent the signers thereof for the purposes of collective bargaining.The genuineness of the signatures appearing upon said cards was not questioned norchallenged.The Trial Examiner has compared the names appearing upon said cards with thelists submitted by Respondents and received in evidence and finds that as of Oc-tober 11, five employees in the appropriate unit had signed cards expressly designatingthe Union as their collective-bargaining representative.On October 11, a ballot, more fully described below, was taken at the plant amongthe employees in the appropriate unit and of the 6 persons who cast ballots 5 votedfor the Union and 1 against.The Trial Examiner accordingly finds that as ofOctober 11, and at all times thereafter, the Union was the duly designated collective-bargaining representative of Respondents' employees in the unit found appropriate.Pursuant to Section 9 (a) of the Act, the Union was, therefore, on October 11,and at all times thereafter, the exclusive representative of all the employees in saidunit for the purposes of collective bargaining with respect to grievances, rates ofpay, wages, hours of employment, and other conditions of employment.sFor the sake of brevity, Clyde Hensley will hereinafter be referred to as HensleyHirsch BroadcastingCo, 116 NLRB 1780;Pacific Fine Arts,116 NLRB 1607;The Transport Company of Texas and Transport Company, Inc.,111 NLRB 884;Wake-field's Deep Sea Trawlers, Inc., and Wakefield Fisheries, Inc.,112 NLRB 1357;TechnicalTape Corporation,111 NLRB 845;Metco Plating Company,110 NLRB 615;SanitaryMattress Company, etc,109 NLRB 1010 HENSLEY EQUIPMENT COMPANY, INC.5633.The refusal to bargain(a)The pertinent factsIn about March,5 Alton Clem and Bill Barr, business representatives of the Union,called at Respondents' plant and requested Hensley to enter into a collective-bargain-ing contract covering Respondents' employees.When Hensley declined to do so, theUnion's representatives suggested that Hensley inform the employees that he had noobjection to their joining a union.At the noon hour, Hensley assembled the em-ployees, introduced Clem and Barr, and then stated to the employees, to quote fromClem's credited testimony, "He thought it was a free country and [the employees]could join the union if they wanted to."Before Clem and Barr left the plant, Hensley again informed them that he would,not enter into any agreement "at that time."At about 9 a. in. on October 11, Clem telephoned Hensley and, after stating thathe was desirous of discussing a contract covering Respondents' employees, arrangedto meet at Hensley's office at 11 o'clock that morning.Between the time of the above-mentioned telephone call and Clem's arrival at theplant,Hensley and Plant Superintendent Patrick Godbey went into the plant and,according to the undenied and credible testimony of six employees 6 at work thatday, interrogated each regarding his affiliation with, or sympathies for, the Union.According to Walton's testimony, Hensley and Godbey came to his machine thatmorning and Hensley asked him if he had signed a union card and that he replied,"Yes, some time ago."Employee Arthur Atkinson testified that during the morningof October 11, Hensley came into the plant where he, Godbey, Milton Speegle, andFloyd Hensley were and that the following ensued:Clyde Hensley came in and stated to Pat (Godbey) that they were goingto have to do something with the union, they [the Union] had called up andsaid that everybody had signed, he [Hensley] asked. . . Floyd and Milt[Speegle] if they had signed up [with] the Union, and they said no.Then heasked me and I told him yes. . . . Pat and Clyde then left.Owens testified that about mid-morning of October 11, Hensley and Godbey cameinto the metal treating shop and Hensley asked him, in Paul Atkinson's presence,7ifhe "had signed anything for the Union"; that he replied in the negative; thatHensley then asked, "Then we can count on your vote against the Union?"; and thatwhen he replied in the affirmative, Hensley said, "I feel you are all right."PaulAtkinson testified that in Godbey's and Owens' presence Hensley asked him, on themorning of October 11, whether he and Owens had "signed up" with the Union; that5 Certain evidence was adduced at the hearing relative to events occurring more than6 months prior to the filing of the original charge herein and the service of a copy thereofupon Respondents.Said evidence was received,not as a basis for any finding of unfairlabor practices as such,but solely for such effect it might have in elucidating,evaluating,and explaining the character and quality of Respondents'alleged illegal conduct afterthe cutoffdateIt is now well settled that Section 10(b) of the Actallows considera-tion of related acts transpiring prior to the statutory limitation date for the purpose ofthrowing light on the specific conduct within the period inissueN. L.R B v. FredricaClausen, d/b/a Luzerne HideTallow,188 F.2d 439(C A3) ; Superior EngravingCompany vN. L R B ,183 F2d 783(C A7) ; N. L.R. B. v GeneralShoeCorporation,192 F. 2d 504(C.A. 6) ; NL R B vWhite Construction and Engineering Co, Inc,204 F. 2d 950(C.A.5) ; N. L.R. B v. Ozark Dam Constructors,etc.,203 F. 2d 139(C A. 8) ; Banner Die FixtureCompany,109 NLRB 1401;Florida Telephone Corporation,88 NLRB 1429;Sun Oil Co,89 NLRB 833 It is also well settled that in order to proveRespondents had engaged in unfair labor practices it must be shown that the acts andconduct relied upon occurred within the 6-month period or extended into said period.Joanna Cotton MillsCo v N. L. R. B.,176 F. 2d 749(C. A. 4) ,Stewart Warner Corp v.N L R.B., 194 F.2d 207(C.A. 4) ;Superior EngravingCo v. N. L. R. B.,supra;Universal Oil Products Company,108 NLRB 68.Namely, Milton Speegle, Cleo Walton,Kenneth Owens,Thurman Owens,Paul Atkinson,and Arthur AtkinsonThe other employee,Floyd Hensley,Clyde's brother,did not testify.9Paul and Arthur Atkinson are brothersFor the sake of brevity Arthur Atkinson willhereinafter be referred to as Atkinson 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen they replied in the negative, Hensley remarked, "Well, that's two votes then";and that Hensley then asked "Can I count on your votes?," to which question heaffirmatively replied.Fortner testified that when Hensley asked him on the morningof October 11, whether he had "signed up for the Operating Engineers" he repliedin the affirmative whereupon Hensley retorted, "Well, that makes three." Speegletestified that when either Hensley or Godbey asked him on the morning of October11, in Floyd Hensley's and Atkinson's presence, whether he intended to vote for theUnion at the impending balloting he replied in the negative.According to Godbey's undenied and credited testimony, Hensley remarked to himat the conclusion of the above-mentioned interviews that he "was fairly certain that"the employees "would go along with" Respondents.At about 11 o'clock on the morning of October 11, Clem and Harold Huston, an-other union business representative, met with Hensley and Godbey at the plant.There, according to Huston's testimony, the following transpired:Mr. Clem told Mr. Hensley that we represented the majority of the em-ployees in production and maintenance and was out to negotiate a contract.And Mr. Hensley stated that he didn't think that we did, and he said how didwe know we did.Mr. Clem told Mr. Hensley that we had authorization cardson the majority of the men in the plant, and Mr. Hensley said, "Could I see thecards?"And Mr. Clem said, "Sure."And he handed Mr. Hensley the cards,which he examined each one carefully.And then Mr. Hensley stated that thecards, some of them had various dates on it, and he was wondering why it waslike that.And Al explained to him that some of the men had signed at one_particular time and some later.Mr. Hensley then stated that he was not satisfied in his mind that we had themajority, and he asked us if we had any objection for him going out with usand conducting an election .Al Clem said, at the time he had no objections, and so then we proceeded togo out to the plant, Mr. Godbey, Mr. Hensley, Mr. Clem and myself. So whenwe got out to the plant Mr. Hensley called the employees together . . . Al asked[Hensley] how many he had working there, and he said there was seven menwhich was covered in the unit.And he said that one person, his brother[Floyd], wasn't there that day, and he.asked us if it would be all rightwith us to go on with the election without him being present, which we agreedto.. .... And after the men was called together, Mr. Hensley told the men thatwe was there representing Operating Engineers Local Union No. 3 and thatthey was going to conduct an election and see if the men wanted the unionor no union. . . We asked Mr. Hensley who he wanted to represent the com-pany, and he said Pat Godbey, so Mr. Godbey and myself prepared the bal-lots . . . and marked the ballots "Operating Engineers" on one side and "NoUnion" on the other side. . . . I told [the employees that] they would passinto the room8one at a timeand mark the ballot and would come out andfold it, put the ballot in the hat which Mr. Godbey was holding . .and soafter the ballots were prepared by Mr. Godbey and myself .they wentin [the room singly] and voted, then folded their ballots half a dozen times,really folded them tight, and they came out and placed them in the hat whichMr. Godbey was holding . . . after they had all voted Mr. Godbey took thehat and we all gathered around Mr. Godbey, and we could see every ballot .. .Mr. Hensley was right at the right of me, Mr. Godbey was right betweenus . . . and every ballot that was counted was called off by Mr. Pat Godbey.if it was for Operating Engineers he would say so. If it was for no Unionhe would say so and would pass it around and everybody would look at it, andevery ballot that was cast was looked at; everybody 9 look at it thoroughly.And after [the ballots had been counted] Mr. Godbey said, "Five for the Op-erating Engineers and one for No Union."So then Mr. Clyde Hensley stated, "Well, I guess that's that . . . We willnegotiate a contract," and then Mr. Clem and myself started to walk backaround the side of the building there and Clyde Hensley was coming aroundthe side there too, and Mr. Hensley asked when we wanted to get togetherwith him, and we stated then that it was up to him; whenever it was convenientfor him, ... "Well," he said, "I will call my lawyer in Centerville and seewhen we can get an appointment." So it was then that he made the appointmentfor the following morning.s This room islocated in the shop near where the men were assemblede Including the six personswho voted, Hensley, and Clem. HENSLEY EQUIPMENT COMPANY, INC.565Regarding this meeting with Clem and Huston on October 11, Hensley testifiedthatwhen he stated to the Union's representatives that he did not believe theUnion represented a majority of Respondents'employees,Clem threw a contracton his desk;that,as he "started to thumb through"the contract,Clem remarked,"No use for you to read it,you're going to have to sign it anyway";that becauseof Clem's remark he"got a little bit hostile";that Clem, after saying, "You gettoughwith me,I have a picket waiting up here on the corner,"started to leave;that Clem changed his mind about leaving and instead apologized"for gettingso boisterous and noisy";that Clem then suggested that an election be held amongthe employees to ascertain whether,in fact,the Union represented them,to whichsuggestion he agreed;that Godbey and Huston"worked out some method of cast-ing ballots by tearing up some scraps of paper they picked out of a wastebasket";that he intentionally remained at least 15 feet away, and at times was 75 feet away,from where the balloting was taking place; that to"my best recollection the boysmarked the ballots over on the blade rack or over along the side of the build-ing . . . in other words, there wasn't any specified place to mark the ballots";that during"the counting of the ballots, I would say I was about 15 feet to the leftof where the hat or container that they were using"; that he did not see "a singlemarking on any of the ballots"; that after the ballots had been counted he heard"someone say it was five to one for the union";that then"Mr. Clem and Mr.Huston and I walked down the side of the building, and[Clem] says, `Well, whenare we going to get together and work out a contract?"';that he replied, "Well,these things are absolutely unfamiliar with me.I know nothing of labor practice atall, so I would like to call my lawyer";that he thereupon called Gene Rhodes, Re-spondents'attorney;and that at the conclusion of said telephone call he arrangedwith Clem and Huston to meet them the following morning, October 12,and proceedto Rhodes'offices.Itwould serve no useful purpose to set forth here at length the testimony ofClem, Godbey,and that of the employees who testified regarding the October 11balloting, for their testimony,in the main, which is credited,is substantially inaccord with that of Huston.In the light of the Trial Examiner's observation of the conduct and deportmentat the hearing of Hensley,Clem, Huston,and Godbey,and after a very carefulscrutiny of the entire record, all of which has been carefuly read, and parts ofwhich have been reread and rechecked several times,and being fully mindfulof the contentions of the parties with respect to the importance which each hasplaced upon the credibility problems here involved,of the fact that in many in-stances testimony was given about events which took place many months priorto the opening of the hearing,and of the fact that very strong feelings have beengenerated by the circumstances in this case,the Trial Examiner is unwilling to,and therefore does not, give probative value to those portions of Hensley's testimonywhich are contradicted or explained and which are not corroborated by objectivecircumstances or by the testimony of credible witnesses.Everything considered,including the fact that Clem's, Huston's, and Godbey's testimony regarding thecircumstances surrounding the balloting on October 11 is, in the main, substan-tially corroborated by the testimony of the various employees who testified aboutthat event,coupled with the fact that much of the antiunion statements and conductattributed to Hensley by various credible witnesses remains uncontradicted, theTrial Examiner finds that the testimony of Clem,Huston, and Godbey regardingthe balloting at the plant on October 11, to be substantially in accord with the facts.ioThe TrialExaminer further finds that Huston'sversion of the October 11 con-ference in Hensley's private office is substantially in accord with the facts.According to Godbey'sundenied and credited testimony,Hensley remarkedto him,afterClem and Huston had left the plant on October 11, "We haven'tgone union yet.We don't have a contract yet. . . . If I can keep from it, we willnever have a union."At the meeting held in Rhodes'private office on October 12, which was attendedby Hensley,Rhodes,ilClem, and Huston,the parties discussed at great length,10 This is not to say that at times Clem, Huston,and Godbey were not confused on cer-tainmatters or that there were not variations in their objectivity and convincingness.But it should be noted that the candor with which each of them admitted,during longand searching examinations,that they could not he certain as to dates or the exact wordsused,only serves to add credence to what a careful study of their testimony shows thatthey honestly believed to be the facts.On the other hand,the unreliability of Hensley'stestimony is clearly illustrated by the studiousness with which Hensley attempted toconform his testimony to what he considered to be to Respondents'best interest.11From time to time Rhodes left the meeting to attend to other matters. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDparagraph by paragraph, the Union's proposed bargaining agreement.Hensley,after some of the provisions of the proposed contract had been deleted or amended'to conform to Respondents' type of business and after the union representativeshad agreed to Hensley's request that his two teen-age sons, who were employedon a part-time basis,12 be not covered by the contract and certain contract provisionsdemanded by Hensley be included therein, Hensley announced, to quote fromHuston's credible testimony, "He felt that it was a fair contract and he had a contracthe could live with." 13Upon the record as a whole, the Trial Examiner is convinced, and finds, thatHensley agreed to all the terms and conditions of the Union's proposed contract,with the accepted changes, modifications, and deletions, and that the meeting con-cluded with the understanding that the Union would submit a typed copy of theagreed-upon contract to Hensley the following day, together with a letter relativeto the exclusion of Hensley's two sons from the terms of the contract.Godbey testified without contradiction, and the Trial Examiner finds, that whenHensley returned to the plant from the above-described conference in Rhodes' office,he remarked to him, in words or substance, that the contract proposed by theUnion was "pretty good" but he would not sign it because of its union-shopprovision.The following day, October 13, Huston went to the plant and handed Hensley atyped copy of the agreed-upon contract, together with a letter reading in part asfollows:It is the understanding of the Union that no section in this Agreement shall beconstrued to prevent yourself, or your sons, performing temporary work coveredby the various classifications in this Agreement."Temporary work" is,. as wediscussed it, any work replacing a regular employee, or depriving a regularemployee of any overtime.Also, it is distinctly understood that all employees performing work comingwithin the classification set forth in the agreement shall, as a condition ofemployment, become members of the Union upon the thirty-first (31) day ofemployment.Huston credibly testified that, after explaining to Hensley the nature of the papershe had just handed him, he and Hensley discussed each provision of the contractand then discussed the letter; that when they had concluded their discussion, Hensleyremarked, "That looks good to me. I'd appreciate it if you could wait until Mr.Rhodes gets back. . . He is down at Los Angeles or somewheres down south, andhe will be back Wednesday or Thursday, and we will sign the agreement then"; 14and that Hensley inquired if the Union "would have any objections to the salesmenjoining the union" to which he replied, "None whatsoever."On or about October 16, Hensley telephoned Clem and requested him to cometo the plant.Clem, accompanied by Barr, arrived at the plant shortly after theaforesaid telephone conversation.There, Hensley introduced the union representa-tives to Sterling Bond, a labor relations consultant.Regarding what transpiredat that conference, Clem credibly testified as follows:Q. Now, tell us what you did when you got there?A. . . . Mr. Bond said, "We would like to discuss this agreement with you."12 The older son, Ruston, normally worked on the drill press and as furnace helper.The younger, Ronald, ran errands, washed the window, swept the floors, and did othersimilar jobs.13Huston testified that at the opening of the meeting, Rhodes stated that he andHensley "had gone through the contract and they felt that it was a very fair contract "While not specifically denying the above-quoted testimony of Huston, Rhodes testifiedthat at the conclusion of the conference he remarked, "As I understand it now, you gentle-men (meaningClem and Huston) are going to prepare a contract which you believewould apply to Mr Hensley's situation . . . and that this contract, then, will be sub-mitted to Mr. Hensley and then we will talk further about it at that time "Rhodesfurther testified :Q. At any time during,or toward the end of this conferencedid you make anyremarksto . . . that "That's a pretty good contract,"or any similar remark?A. I certainly think that I did not. I think that that impression probably camefrom my saying,in responseto a statement by Mr. Clem, that this wasn't too bad acontract.I recall that I said perhaps it's not ; what might worryMr. Hensley wouldbe what would happen whenre-negotiationsfor the second year started14Huston's testimony regarding this incident is corroborated,in the main, by Godbey'scredible testimony. HENSLEY EQUIPMENT COMPANY, INC.567And I said to Mr. Bond, "Our position is that the agreement has alreadybeen agreed to and should have been signed. It was only waiting for Mr. Hen-sley's lawyer who wanted to go over the technical details of it, to return fromLos Angeles," and Mr. Bond said, "Well, we think there should be an election."I told him "We wasn't interested in an election at this time, that Mr. Hensleyhad laid off three of our members in the meantime . . . and consequently .itwasn't of interest in no way to talk about an election."He said, "That'swhat it will have to be."Q. All right.Continue with the conversation.A.We went out ... we went to walk out to the yard. I told him ... [Barr]I guess the only remedy for this is a picket and we will talk to the people first.We started out to the shop and Mr. Hensley objected to us talking to his em-ployees.And he said to Bond, "Can I get my gun?" And Bond said, "Yes.Go get it."So we walked out to the gate. There was a truck coming in the gate, andI told the truckdriver, "It looks like we are going to have a little trouble aroundhere,men picketing up here pretty soon."He drove down the road and wegot in the car and went back to the office.Clem credibly further testified that a few days after the meeting referred to imme-diately above, he telephoned Rhodes who declined to discuss the matter claiminghe was no longer in the picture.On October 23 the Equipment Company filed a representation petition which wasdismissed presumably because of the pendency of the charge of violation of 8 (a) (5)of the Act.Since on or about October 27, the Union has maintained a picket line at Respond-ents' plant.On October 15 Respondents laid off Thurman Fortner, Kenneth Owens, andArthur Atkinson.15 Shortly thereafter, Respondents assigned their 2 outside sales-men to the work normally performed by the 3 named persons.Godbey crediblytestified that the layoffs and the reassignment of the salesmen were for the sole pur-pose of destroying the Union's majority because he and Hensley had assumed, afterdiscussing the matter, that Fortner, Owens, and Atkinson, since they were junior interms of employment with Respondents, had, no doubt, voted for the Union at theOctober 11 balloting.The undenied and credible testimony further discloses that: (1) Almost imme-diately after the results of the October 11 balloting had been announced and afterHensley had arranged with Respondents' counsel to confer the next day with him,Clem, and Huston to negotiate a contract, Respondents, as fully discussed belowunder another section, unilaterally, and without prior consultation with the Union,the employees' designated collective-bargaining representative, changed certainworking conditions of the employees and withdrew certain of their privileges; (2)on October 11, Godbey stated to Arthur Atkinson that Respondents were "workingon a profit-sharing plan" but if the Union successfully organized the plant Respond-ents would not put it into effect nor would the employees receive a Christmas bonuslike they did in 1955; and (3) Godbey and Hensley made numerous and sundryother statements to individual employees in an effort to have said employees re-nounce the Union as their bargaining representative.(b)Concluding findingsThe right of employees under Section 7 of the Act "to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing . . . land] to refrain from any or all such activities" is effectively implementedby Section 8 (a) (1) and (5). These provisions forbid an employer to "interferewith, restrain, or coerce employees in the rights guaranteed in Section 7," and likewiseprohibit an employer from refusing to recognize or bargain collectively with themajority representative of his employees in the appropriate unit.The employer'seconomic hold over his employees, which inheres in their relationship, is therebyneutralized in matters of organization and representation, which are particularlythe concern of the employees. Interdiction against employer intrusion in suchmatters is essential if employees are to be free from the coercive influence of theiremployer, for employees are, as the courts have repeatedly and uniformly held, notinsensitive to the advantages in their employment that they consider are likely to"These layoffs are fully discussed before under another section. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDflow from their employer, nor to the disadvantages which may attend their choiceof representative opposed by their employer.And for the same reason, employeescannot be expected to derive the full benefit from their protected right of self-organi-zation and to the selection of a representative of their own choosing if they believe,"from circumstances which their employer created or for which he was fairly re-sponsible," 16 that their representative, however chosen, is subject to the employer'sapproval or disapproval.Uncontroverted credible evidence establishes that as of October 11, the Union, infact, had been selected and designated by a majority of the employees in the appro-priate unit as their collective-bargaining representative.The fact that Respondentsknew of the Union's majority status is not open to dispute for, not only did Clem onthat day show Hensley cards specifically designating the Union the collective-bar-gaining representative signed by 5 of the 7 persons in the appropriate unit but theresults of the balloting conducted by Respondents and the Union the same day dis-closed that the Union had been chosen by 5 of the 6 participants therein.Underthose circumstances, Respondents were under a statutory duty to recognize the Unionas the exclusive representative of the employees in the appropriate unit and to dealwith it as such representative.However, the credited evidence, most of which isuncontroverted, discloses that instead of fulfilling their obligations under the Act,Respondents engaged in serious unfair labor practices designed to destroy the Union'smajority status and thus thwart the employees' self-organizational and collective-bargaining activities.For example: (1) threatening the employees with loss of aChristmas bonus and a share in Respondents' profits if they chose the Union as theirbargaining representative-, (2) laying off three employees and assigning the outsidesalesmen to their jobs for the purpose of destroying the Union's representative status;and (3) unilaterally, and without prior consultation with designated collective-bar-gaining representative, changing the employees' working conditions and withholdingfrom them certain privileges.This conduct, in the opinion of the Trial Examiner,was adroitly and strategically timed to impress upon the employees that continuedadherence to the Union was a fruitless gesture, would bring them naught, and thatthey could rely on their employers' unilateral generosity to attain their needs.17At the hearing and in their brief, Respondents contended that they refused torecognize and bargain 18 collectively with the Union because they doubted the Union'sstatus and based this doubt solely on the fact, to quote from Respondents' brief,"Respondents were not shown the ballots cast Con October 111 by the employees,but was merely informed by the Union agents that a majority had voted for theUnion; that both before and after the `election,' the president of Respondents wasinformed by his employees that they were not in favor of the Union."The credible evidence, however, establishes that on October 11, when Clemrequested Hensley' to recognize and deal with the Union, the Union was, in fact,the duly designated bargaining representative of the employees in the appropriateunit.Any conceivable doubt in Hensley's mind as to the Union's majority statusshould have been completely dissipated after being informed of the results of theOctober 11 balloting, when all but 1 of the 6 participating employees voted for theUnion.Yet, not even then did Hensley relax his fixed determination not to bargainwith the Union.Respondents' conduct and activities following the Union's initial demand forrecognition reveal Respondents'. want of good faith.The fact that Respondents,upon being advised that the majority of the employees in the appropriate unit hadselected and designated the Union as their bargaining representative, embarked upona campaign to destroy employee support for the Union through means proscribed bythe Act, clearly demonstrates that their refusal to bargain and their request for anelection was not predicated on a good-faith doubt of majority but on a desire to gaintime and to take action to dissipate the Union's majority status.The stratagem ofavoiding collective bargaining by means of unfair labor practices deliberately con-19N.L R B v Link-Belt Company,311 U. S 584, 58817 SeeCold Spring Granite Company.101 NLRB 786;Paramount Textile Machinery Co ,97 NLRB 691 ;N. L. R B v. Crown Can Company,138 F 2d 263 (C 'A8) ; May Depart-ment Stores v. N. L R. B ,326 U. ,S 376, N LR B v. Mt. Clemens Pottery Company,147 F 2d 262 (C. A6) ; F W Woolworth Company v. N. L R. B.,121 F. 2d 658(C A2) ; Southern Colorado Power Company v N. L RR , 111 F. 2d 539 (C. A. 10)N. L. R B. v. Wytheville Knitting Mills,175 F 2d 238 (C A 3).Is Respondents' contention at the hearing that the October 12 meeting in Rhodes'offices was not a bargaining conference is without merit , HENSLEY EQUIPMENT COMPANY, INC.569trived to preclude the necessity for such bargaining has been uniformly condemnedby the courts.19The foregoing also disposes of Respondents' claim that they were entitled to awaitthe outcome of the representation proceeding initiated by the Equipment Company.Normally, the Board does not hold an employer in violation of the Act if he ingood faith questions the union's claim of majority status, and asks to have the matterdetermined by a secret election, since that is a conclusive means of establishing theextent of a union's strength.But here Respondents, upon learning of the Union'smajority status, resorted to serious unfair labor practices, the effect of which wouldhave prevented the election from resolving the very issue of which Respondentsallegedly were in doubt.Respondents thereby destroyed the efficacy of the verymethod theyhad insistedupon by theirrefusal to recognizeand deal with theUnion.Respondents' conduct on and after October 11 thus clearly supports afinding that their demand for an election was, in fact, a rejection of the principles ofcollective bargaining.Respondents thereby transgressed the bounds of permissibleconduct to a sufficient extent to warrant a finding that their refusal to bargain was asill intentioned as their other actions 2uThe courts, furthermore, have uniformly held that where, as here, an employerwithholds recognition from a union which is entitled to it under the Act until itsstatus is established by an election, and at the same time proceeds to undermineand destroy the union, it may be reasonably concluded that the employer's refusalto bargain stems not from an honest doubt of the union's status but rather from adesire to avoid his obligations under the Act 21Respondents' further contention that their refusal to bargain did not violate theAct since they merely exercised their right to demand an election is without meritunder the circumstances herein disclosed.It is well settled that neither an employernor his employees have a right to demand an election for Congress left to the Boardthe discretion to determine how and when the bargaining status of an employeerepresentative should be ascertained.22InN. L. R. B. v. Samuel J. Kobritz d/b/aStar Beef Company,193 F. 2d 8, the First Circuit said regarding a case very similarto the instant proceeding:.the right of employees to bargain collectively through an exclusive bar-gaining representative is not conditioned upon an antecedent certification by theBoard where, as here, the majority status of the union is clearly establishedotherwise, and the employer has no bona fide doubt of such majority status,but seeks to delay bargaining negotiations while resorting to various coercive1eN. L R. B v Somerset Shoe Company,111 F. 2d 681 (C A.1) ; N. L. R. B. v.Crystal Sprang Finishing Company,116 F. 2d 669 (C. A. 1);N. L R B. V. Reed & PrinceManufacturing Company,118 F. 2d 874 (C. A. 1) ; NL. R. B v. Remington Rand, Inc.,94 F. 2d 862 (C. A.2) ; N. L. R B. v. Poultrymen's Service Corporation,138 F. 2d 204(C.A.3) ; N. L. R B. v. Harris-Woodson,162 F. 2d 97 (C. A.4) ; The Solvay ProcessCompany v. N. L. R. B.,117 F 2d 83 (C A.5) ; N. L R. B v Crown Can Company,138 F. 2d 263 (C. A.8) ; N. L. R B v. Morris P. Kirk & Son, Inc,151 F. 2d 490(C.A.9) ; Joy SilkMills,Inc. v. N L R. B.,185 F. 2d 732 (C A, D. C).21RayBrooks v. N. L. R.B., 348 U. S. 96;N. L. R B v. Southeastern Rubber Mfg. Co.,Inc.,213 F. 2d 11 (C A. 5) ;Joy Silk Mills, Inc. v. N L. R B, supra; Franks Bros.Company v. N. L. R. B.,321 U. S. 702;N. L. R B. v. Louisville Refinery Co.,102 F. 2d678 (C. A.6) ; Dahlstrom Metallic Door Company v. N. L R.B., 112 F. 2d 756 (C A. 2) ;The Solvay Process Company v. N. L R.B, 117 F. 2d 83 (C. A 5) ; N.L. R B. v.FederbushCompany, Inc,121 F. 2d 954 (CA 2) ; N. L. R. B. v Inter-City AdvertisingCo, etc.,190 F. 2d 420 (C. A.4) , N. L. R. B v W. T. Grant Company,199 F. 2d 711(C. A9) ; Motorola, Inc v. N LR. B, 199 F. 2d 82 (C. A9) ; N. L R B v. EverettVan Kleeck and Company, Inc,189 F. 2d 516 (C A2) ; N. L. R B v Samuel J. Kobritz,d/b/a Star Beef Company,193 F 2d 8 (C. A. 1);N. L R. B v. Poultry Enterprises, Inc.,207 F 2d 522 (C A 5).nIbid ; see alsoN. L. R B. v Trimfit of California, Inc.,211 F. 2d 206 (C A 9) ;N. L. R B. v Parma Water LifterCo, 211 F 2d 258 (C A9) ; N. L R B. v Morris P.Kirk & Son. Inc, supra; N L R. B v Geigy Company, Inc.,211 F 2d 533 (C A. 9).22N. L R. B v. Falk Corporation,308 U S 453;N. L R. B. v WatermanSteamshipCorporation,309 U. S 206;Southern Steamship Company v N. L RB , 316 U. S 31 ;InternationalAssociationofMachinists,etcv.N. LR. B., 311 U. S72; Franks Bros.Company v.N. L R B., supra: N. L R B. v. NationalSeal Corporation,127 F. 2d 776(C. A. 2) ;N. L R. B. v. Jacob Garfunkeland HymanGarfunkel, d/b/a Surprise CandyCo., 158 F. 2d 981 (C A. 2). 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDtactics designed to dissipate the union majority support.N. L. R. B. V. Reed &PrinceMfg. Co., supra[118 F. 2d 874 (C. A. 1), cert. denied 313 U. S.595];N. L. R. B. V. National Seal Corp.,2 Cir., 127 F. 2d 776;N. L. R. B. v.Franks Bros. Co.,1Cir., 137 F. 2d 989, affirmed 321 U. S. 702... ;N. L. R. B.v.Harris-Woodson Co.,4 Cir., 162 F. 2d 97.23Respondents' lack of good faith in their dealings with the Union is further evi-denced by Hensley's remarks to Godbey on October 12, to the effect that he wouldnot sign the contract which he had agreed to that morning in Rhodes' office becausehe did not "want a union shop." It is thus evident that Hensley was giving, as thecourt said about the employer inN. L. R. B. v. Athens Manufacturing Company,161 F. 2d 8 (C. A. 5), the Union "a run around while purporting to meet with theUnion for the purposes of collective bargaining."Despite the fact that the credible evidence leads to the inescapable conclusion thaton October 12, in Rhodes' office, Respondents and the Union agreed upon the termsof a collective-bargaining contract and that all that remained before the actualexecution of the agreement was the typing thereof and the production of a letter bythe union agreeing to exclude Hensley's two sons from the terms of the contract,Respondents now claim that under no circumstances could they lawfully sign suchan agreement because (1) no union-shop election had been conducted by the Boardas provided for in the Act; and (2) the terms and conditions as expressed in "Para-graphs III (d) and VII (a) of the contract, and to the last paragraph of theclarifying letter dated October 12, 1956, addressed to Respondents by Clem" exceedthe bounds permitted by the proviso to Section 8 (a) (3) of the Act.As to (1) : this contention is without substance or merit for counsel obviouslyoverlooked the fact that Congress, on October 22, 1952, amended the Act eliminatingthe requirement of a Board-conducted union-shop authorization election.As to (2) : Section III of the contract states:In the hiring of Employees covered by this Agreement, and providing com-petency, efficiency, skill and ability are equal (of which Employer shall be thesole judge), preference shall be given by Employer:(a)To Employer's former employees.(b)To persons formerly engaged in work similar to that for which jobopenings are available.(c) If a shortage of workmen exists and they cannot be obtained as pro-vided in paragraphs (a) and (b) above, the Union agrees to assist and cooperatewith Employer in the employment of workmen who may be satisfactory toEmployer.(d) It is agreed that before a person is put to work he shall secure a referralfrom the employment office of the Union.Section VII (a) of the contract provides:No person, other than a workman employed pursuant to Section III hereofshall work with the tools of the trade or at the trade.The last paragraph of the Union's letter of October 12, reads as follows:Also, it is distinctly understood that all employees performing work comingwithin the classifications set forth in the agreement shall, as a condition ofemployment, become members of the Union upon the thirty-first (31st) dayof employment.Respondents' contention, raised at the hearing and in their brief, that if theyhad signed the proffered contract containing the section III (d) referral clause theywould have violated the Act because said clause wasper seimproper is neithersupported by the facts nor by the law.Clem testified without contradiction, and the Trial Examiner finds, that theUnion maintains a hiring hall where as many as 90 persons per day are dispatchedto jobs on a nondiscriminatory basis; that union members and nonunion membersare dispatched on the basis of ability and not on the basis of membership in theUnion; that the Union desired the inclusion of the referral solely for the purposeof recording the names of the persons hired by Respondents from sources other21 See alsoN. L. R. B. v. Bradford Dyeing Association,310 U. S. 318;InternationalAssociation of Machinists, etc. v. N. L. R. B.,supra;D. H. Holmes Company v. N. L. R. B.,179 F. 2d 870 (C. A. 5). HENSLEY EQUIPMENT COMPANY, INC.571than the Union's hiring hall; and thatRespondentswere free to hire any personthey desired.In addition,there is no evidencein the record, nor was the claim made, thatthe Union charged a fee for a referral slip; that the Union ever denied a referralslip to any person because he was not a union member.It seems quiteclear, and the Trial Examiner finds, that the sole reason for thereferral clause was to enable the Union to ascertain when a new employee hadworked at least 30 days for Respondents thereby. making him obligated, since thatcontract contained a union-shop clause, to seek membership in the Union.Thatbeingso, coupled with the surrounding facts, as epitomized above, the law is quiteclear that the mere execution of a contract containing such a clause did not renderthe contractperse violative of the Act.InEichleay Corporation v. N. L.R. B., 206 F. 2d 799, 803, the Court of Appealsfor the Third Circuit stated the principle as follows:We agree with Eichleay that "The factor in a hiring-hall arrangement whichmakes the device an unfair labor practice is the agreement to hire only unionmembers referred to the employer."Del E. Webb Construction Co. v. N. L.R. B., 8 Cir., 1952, 196 F. 2d 841, 845.A referral system is notper seim-proper, absentevidencethat the union unlawfully discriminatedin supplyingthe company with personnel.N. L. R. B. v. Swinerton, 9Cir., 1953, 202 F. 2d511;Hunkin-Conkey ConstructionCo., 95 N. L. R. B. 433 (1951).In theSwinertoncase,supra,at page 514, the Court of Appeals for the NinthCircuit said:An employerviolates § 8(a) (3) and (1) of the Act if he requiresmember-ship in alabor organization as a condition precedent to employment.N. L.R. B. v. Cantrall,9 Cir., 1953, 201 F. 2d 853. The Board has contended thatadoption of a system of union referral or clearance also violates the Act absent"guarantee that the union does not discriminateagainst non-members in theissuanceof referrals."We do not believeNational Union of Marine Cooksand Stewards,90 NLRB 1099 supports this view.Although it was there notedthat the provisions of an applicable labor contract prohibited such discrimina-tion, the Board did not indicate that a referral system wasper seimproper ab-sent a "guarantee" of non-discrimination.Such a rule would in practical effectshift the burden of proof on the question of discrimination from the GeneralCounsel of the Board to the respondent.The rule which we deem proper wasrecognized by the Board inHunkin-Conkey Const. Co.,95 N. L. R. B. 433;(1951), where it was said thatan agreement that hiring of employees be doneonly through a particularunion'soffice does not violate the Act "absent evi-dence thatthe unionunlawfully discriminatedin supplying the company withpersonnel."95 N. L. R. B. at 435; Cf.Del E. Webb Const. Co. v. N. L. R. B.,8 Cir., 1952, 196 F. 2d 841, 845. [Emphasis supplied.]The doctrine of the above cases has been cited with approval by the Court ofAppeals for the Sixth Circuit in N.L. R. B. v. F. H. McGraw and Company,206F. 2d 635.The Trial Examiner finds, upon the entire record in the case, that Respondents'refusal to sign the contract agreed upon at the October 12 conference in Rhodes'office was bottomed on their desire to forestall the organizational activities of theiremployees.By such refusal Respondents violated Section 8 (a) (5) of the Act; 24and that by such failure and refusal Respondents have interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section7 of the Act.8'H. J. Heinz Company v. N. L. R. B.,311 U. S. 514, 526, wherein the Court said :A business man who entered into negotiations with another for an agreement hav-ing numerousprovisions, with the reservation that he would not reduce it to writingor sign it, could hardly be thought to have bargained in good faith. This is evenmore so inthe case of an employer who, by his refusal to honor, with his signature,the agreement which he has made with a labor organization, discredits the organiza-tion, impairs the bargaining process and tends to frustrate the aim of the statute tosecure industrial peace through collective bargainingPetitioner's refusal to sign was a refusal to bargain collectivelyand an unfairlabor practice defined by 1 8 (5). 572DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The discriminatory layoffs of Arthur Atkinson,Kenneth Owens, andThurman Fortner(a)The pertinent factsAt the end of the shift on Monday, October 15, the first workday after Hustonhad delivered to Hensley the completed agreed-upon bargaining contract, Re-spondents handed Atkinson and Fortner each a check for 1 day's pay 25 togetherwith a note reading as follows:Due to the seasonal aspect of our business here at Hensley Equipment Com-pany, Inc. each fall and winter it becomes necessary for us to decrease ourhelp in the fall and winter months and increase our help in the spring andsummer months. Since you are one of the last personnel hired, we are forcedto lay you off effective as of 10/15/56.26In support of the contention that the three named persons were laid off becauseof decline in business and not for the reasons alleged in the complaint, Hensleytestified that: (1)_ it was the policy and practice of Respondents, in laying offpersonnel, to select those persons most recently hired; (2) Atkinson, Fortner, andOwens were junior in employment to all other employees; (3) reduction in forceis determined by amount of sales and not by the amount of raw material on hand;(4) on or about October 2, because the amount of merchandise shipped duringSeptember "had dropped about 50 percent," he informed Godbey to lay off the"three newest people and notify them on the 15th that they are terminated"; andat the time he had decided to lay off the men here involved he had not "receivedany information indicating that they,were agitating for a union, or were pro-union."In addition to Hensley's testimony, Respondents introduced in evidence certaincharts and figures showing (1) the termination of certain persons for the period1952-56, and (2) amount of monthly sales, both in weight and in dollar value, for1955 and 1956.Godbey testified, and the Trial Examiner finds, that: On October 15, Atkinson,Fortner, and Owens were selected for termination solely because he and Hensleyhad assumed that they, being the last three hired, voted for the Union at theOctober 11 balloting; on October 15 it was determined by him and Hensley, inorder to dissipate the Union's known majority status, to terminate the 3 namedpersons and to assign the 2 outside salesmen to plant work; and after Atkinson,Fortner, and Owens had been laid off the two outside salesmen were, in fact,assigned to plant work; there was sufficient work on hand on October 15, and forsome time thereafter, to warrant the retention of a full working crew; on October15,Respondents "had on order steel to work the crew during the winter monthsmaking stock"; 27 after the October 15 layoffs Louis Castro was hired 28 andRespondents also hired a person on a part-time basis; and during the approximately14 months he acted as plant superintendent no man, except for the elimination ofa night crew, was laid off for lack of work.Godbey further credibly testified, "The end of the month was usually our biggestshippingweek"; that the October, November, and December shipments 29 werematerially reduced due to the reduction of force on October 15 and because thetruckers refused to cross the Union's picket line, established on or about OctoberzsThe workweek ended on Fridaya, Owens was ill on October 15, and did not report for workHowever, that evening hereceived a telegram advising him that he was laid off for the same reason given Atkinsonand FortnerThe following day Owens went to the plant and Godbey handed him twochecks ; one for the previous week's pay and the other for Monday's pay21 The credited evidence discloses that when the employees were not occupied fillingorders they worked on material for the stock pile.21 Castro was hired on or about October 30 as a drill press operator, a job normallyperformed by FortnerWhen Castro was hired he was informed by Godbey that the job"was a steady job as long as I wanted it and as long as I didn't go union. If I wanteda union it wouldn't be it."During the 2 or 3 days Castro was in Respondents' employhe asked Speegle if Respondents needed additional help for he had a friend who "wouldlike a job " Speegle referred him to Hensley.When Castro took the matter up withHensley, the latter said, "If your buddy wants a job here he can come to work hereYou can get in touch with him" adding, "as long as he don't go union, well, he's got ajob [here], but we don't want no boy that wants union. If he wants union, don'tbring him."29Godbey quit Respondents' employ about December 16. HENSLEY EQUIPMENT COMPANY, INC.57327, to pick up the merchandise; and because of said picket line the receipt ofmerchandise was likewise materially reduced.Employee Cleo Walton testified, and the Trial Examiner finds, that: prior to theOctober 11 balloting, Godbey agreed to allow him to go on vacation the last 2weeks in October; after the said balloting he was informed by Speegle that he couldnot take his scheduled vacation because Respondents "couldn't do without" him;when he asked Hensley, "What's the reason that I can't get off at least a week . .Hensley replied, "Well, I think it can be fixed.We'll check and let you know";and the day following his talk with Hensley, Godbey granted him permission totake the last week in October off.(b)Concluding findingsThis case presents the comparatively rare situation where the recitation of thefacts leading up to the layoffs vividly reveals their discriminatory character.30Imme-diately upon being requested by Clem to discuss a collective-bargaining contract,Hensley interrogated, the employees regarding their affiliation and sympathies forthe Union and thereafter manifested an uncompromising hostility to the Union andsought by threats and other unlawful means to destroy the Union's representativestatus.The very sequence of events surrounding the layoffs renders immediately susp;.ctRespondents' proffered explanations in justification of their conduct.Thus, in theface of the convincing evidence that the layoffs were plainly attributable to Respond-ents'animosity to the Union and to the complainants' union membership,Respondents urge that the true reason for the layoffs was because business wasslack.The credible evidence of Godbey establishes, however, that the one and onlyreason for the layoffs was Hensley's desire to thwart the Union's representativestatus and thus rid' the plant of all union activity.Not only is Hensley's testimony that the layoffs were brought about because ofdecline in business successfully refuted by the credible testimony of Godbey,Speegle, and others who testified that at the time of the layoffs there were sufficientorders on hand to keep a full crew busy, but the documentary evidence introducedin evidence by Respondents affirmatively discloses that despite the decline in ship-ments in September and October 1956, Respondents' shipments far exceeded thosefor the same months in 1955, during which period they had at least seven personsemployed.In addition, Speegle's uncontroverted testimony,which the, TrialExaminer credits, reveals that: at all times during the approximately 4 years of hisemployment with Respondents, which he voluntarily terminated about mid-November1956,Respondents' stockpile was low; the employees worked building up thestockpilewhenever they were not employed filling orders; and at all times fromthe day of the balloting, referred to above, until he left Respondents' employ,Respondents were behind in filling orders on hand.31Respondents laid great stress upon the decline in shipments to justify the October15 layoffs.Respondents, however, did not attempt to substantiate their positionwith records of orders placed with the plant, or with data as to their profit-lossposition.Regarding such neglect, the Third Circuit noted in similar circumstancesin N.L. R. B. v. Wallick,198 F. 2d 477, 483,This evidence was vital and it was clearly within respondents' power to pro-duce it.The Board would have been warranted in drawing an inference thatsuch evidence, if adduced, would not have been favorable to respondents.See2Wigmore on Evidence § 285.Assuming,arguendo,that Respondents' economic situation in October 1956, wassuch that it would justify layoffs, the Trial Examiner is not persuaded that businessreasons motivated the layoffs on October 15.Upon the entire record in the case,the Trial Examiner finds that any curtailment of operations was but a pretext forthese particular discriminatory layoffs and not the moving cause, especially in viewof the fact that Respondents, after the layoff, assigned the two outside salesmen toplant work and also hired new plant employees.3230Compare the oft-quoted observation of Chief Judge Parker inHartsell Mills Company v.N. L. R B ,111 F 2d 291, 293 (C. A 4), ". . . direct evidence of a purpose to violatethe statute is rarely obtainable."Accord ;N. L. R. B. v. Bird MachineCo., 161, F. 2d589, 592 (C A 1).31 Speegle testified, "The day I quit we were completely caught up on orders."82A,justifiable ground for dismissal is no defense if it is a pretext and not the movingcauseN L R B. vsoloCup Company,237 F. 2d 521 (C. A. 8). 574DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.The offers of reinstatementCommencing on or about October 27, the Union established a picket line atRespondents' plant.Owens and Fortner joined the picket line, which was in exis-tence at the time of the hearing, on some undisclosed date.On January 2, 1957, while Owens was on the picket line, Hensley asked him ifhe "wanted to go back to work." Owens replied that he would think about thematter.Later that day, Hensley sent Owens a telegram addressed and readingas follows:JP Jan 2 946 AM752 Extra PD (CFN)BD SGKENNETH OWENS (Personal Dely Only) (Report Dely)PicketFront of 800 Peralta Ave33San Leandro, Calif.We are presently short of manpowerand can usea plant employee.34Asyou seem to be available and not presently performing any productive work weoffer you work commencing on January third 1957. Stop.We will hold ouroffer of employment open through January 7, 1957. Stop. If you do notaccept our offer by this time we will consider that you arenot interested inemployment with this company.HENSLEY EQUIPMENT.CLYDE HENSLEY.According to Fortner's credited and undenied testimony, Hensley approachedhim while he was on the picket line and said, "You better come back in here. I gota drill press open"; 35 that he declined the offer; and that he received a telegramsimilar inwording to the telegram sent by Respondents to Owens on January 2,1957.36In response to said telegram Owens and Fortner, under date of January 2, 1957,each wrote Hensley:Iwill be happy to return to work under the terms and conditions of thecollective bargaining agreement negotiated with Operating Engineers Local No.3.Please advise if this is satisfactory.Respondents made no reply to said letters.It is the General Counsel's contention that the aforesaid offers of reinstatementswere "notbona fide,and that Respondents, as a matter of remedy, be required tomake a further and valid offer of reinstatement to both Owens and Fortner."TheTrial Examiner finds merit in said contention.In the first place, Respondents did not offer to reinstate Owens to his former job,or to a substantially equivalent job, for his normal job was in the metal treat depart-ment whereas he was offered a job as "a plant employee." In the second place, theTrial Examiner is convinced, and finds, that Respondents' offers of reinstatementwere made for.the purposes of (1) persuading Owens and Fortner to abandon theirprotected activity; (2) ridding the plant of a picket line which was crippling theirbusiness; and (3) further forestalling the employees' legitimate organizational activi-ties.In short, the offers of reinstatement were as ill-intentioned as Respondents'other actions as set forth herein. In addition, it is significant to note that ArthurAtkinson, who did not picket, was not offered reinstatement despite the fact that nocomplaint was raised as to his workmanship, coupled with the fact that his brotherhas been in Respondents' employ since about September 1953.Upon the entire record in the case, the Trial Examiner finds that Respondents'offers to reinstate Owens and Fortner were not made in good faith.6.Violation of 8 (a) (1) of the ActNorman Hamstad credibly, and without contradiction, testified that: he was inthe Respondents' employ from March 15, 1954, until April 1, 1956; when Hensleyand the then general manager, Ray Sabatiney, interviewed him for the job, Hensleyasked whether he belonged to any union; when he replied in the negative, Hensley- Respondents' street address.34Owens normally worked in the metal treating department.35Fortner normally worked on a drill press.36Fortner could not recall, nor does the record reveal, the date when he received thetelegram. HENSLEY EQUIPMENT COMPANY, INC.575stated that he "did not want to get involved with a union if [I can] help it"; in Mayor June of 1954, a man named Kaufman was hired and assigned to his department;and early in 1955, the following, relative to Kaufman, transpired:Kaufman asked Mr. Hensley for a raise in wages and so Mr.Hensley' andMr. Sabatiney came to me to discuss the matter, and during the discussion Mr.Hensley or Mr. Sabatiney asked me how he stood in regards with the union,and I told Mr. Hensley and Mr. Sabatiney that Kaufman would like to get theunion in the company, and at that point Mr. Hensley made the statement,"We will stop that right now."And Kaufman was laid off the next noon.According to the credible and undenied testimony of Arthur Atkinson, he wasasked, at his job-interviewing conference in March 1956, by Godbey, in the presenceof Hensley, whether he was a member of any union; and that when he made noreply Hensley remarked that Respondents were not "large enough at that time fora union" but perhaps in a year Respondents would be in a position to be unionized.Castro credibly testified, and in some respects his testimony is corroborated byGodbey's credited testimony, that: on or about October 30, in his initial job inter-view, Godbey asked him whether he was a union member; he replied, "No;" God-bey then remarked, to quote Castro, "They wasnon-unionand they would not havea union; they didn't want it.And he said if I wanted a union that it would be bestto get a job elsewhere where there was union, and he said as far as it goes he willnot have a union"; Godbey further stated that the job would be permanent, pro-vided he did not "go union"; that during his short stay with Respondents he had anoccasion to ask Hensley if he had a job open for a friend of his; and Hensley repliedin the affirmative, adding, to again quote Castro, "If your buddy wants a job here,he can come to work here . . . as long as he don't go union, .... but we don't wantno boy that wants union. If he wants a union, don't bring him."According to the credible and uncontradicted testimony of Speegle, the followingtook place the same afternoon of the October 11 balloting: Hensley and Godbeycame into his department and said that since "the union had won the election.they were going to make it a little miserable for the workingman" and then in-structed Speegle to "make it rough for the men." 37Itwould serve no useful purpose to set forth here at length the other incidentsof antiunion remarks and conduct engaged in by Respondents during the 6-monthperiod immediately prior to the filing and service of the original charge, most ofwhich is undenied, for such conduct and remarks, the Trial Examiner finds, weredesigned to frustrate the Union's organizational campaign and to discourage em-ployee participation therein.For example, Respondents' refusal to sign the agreed-upon contract; Respondents' unilaterally, and without prior consultation, negoti-ation,or discussion with the employees' bargaining representative, changing theemployees' working conditions; Hensley's interrogation of the employees on themorning of October 11; Hensley's and Godbey's interrogating applicants for employ-ment regarding their union affiliations or sympathies; Godbey's remark to PaulAtkinson after the October 11 balloting that since the employees had selected theUnion, Godbey "didn't want to see nothing but a bunch of work" and henceforth"all the breaks were out"; Godbey's inquiring ofallapplicants for employmentregarding their union sympathies and membership; and threatening the employeeswith discharge if they refused to cross the Union's picket line.Respondents seek to escape liability for Godbey's antiunion remarks and activityon the ground that Godbey at the time of the complained conduct was "secretlyacting against the interest of his employer, and for the interests of the Union."The Trial Examiner finds no merit in this contention.Firstly, there is absolutelyno evidence that Godbey engaged in any activity on behalf, or connection with,theUnion prior to Godbey's departure from Respondents' employ. In fact, thecredible evidence is to the contrary. In the second place, whatever may be saidabout Godbey's activities regarding his plans to open a shop in competition withRespondents, the fact remains that in many instances Godbey's unlawful conduct(1) preceded August 1956, the date when he first discussed with Speegle the advis-ability of opening their own shop; (2) was engaged in in Hensley's presence; and(3) was similar in nature to the conduct Hensley engaged in in Godbey's presence.The Trial Examiner further finds no merit or substance to Respondents' con-37The record is manifestly clear, and the Trial Examiner finds, that Speegle, a non-supervisory employee, but in charge of a crew of men, carried out the above-referred-toinstructions and, in fact, got "rough with the men." 576DECISIONS OF NATIONALLABOR RELATIONS BOARDtention that the complained of statements and conducts were protected by Section8 (c) of the Act for the steps taken by them to defeat self-organization of theiremployees constituted"threats of reprisals or force or promises of benefit"ratherthan privileged expressions of "views,arguments,or opinion."Upon the record as a whole,the Trial Examiner finds that by engaging in theabove-described conduct Respondents interfered with,restrained,and coerced theiremployees in the exercise of the rights guaranteed in Section7 of the Act, therebyviolating Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations of Respondents described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices, violativeof Section 8 (a) (1), (3), and (5) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondents on or about October 16, 1956,38 and at all timesthereafter, have refused to bargain collectively with the Union as the representativeof a majority of the employees in an appropriate unit, the Trial Examiner willrecommend that Respondents, upon request, sign the collective-bargaining contracttowhich Hensley signified his acceptance in Rhodes' offices on October 12, thefinal typed copy of which, together with the aforementioned Union's October 12letter,which expressly excluded Hensley's sons from the terms of said agreement,was delivered to Hensley on October 13.39Having found that Respondents, on October 15, 1956, discriminatorily laid offArthur Atkinson, Kenneth Owens, and Thurman Fortner because they had engagedin certain protected concerted activities, the Trial Examiner will recommend thatRespondents offer Atkinson, Owens, and Fortner immediate and full reinstatementto their former positions, without prejudice to their seniority or other rights andprivileges.The Trial Examiner also recommends that Respondents make Atkinson,Owens, and Fortner whole for any loss of pay they may have suffered by reason ofRespondents' discrimination against them, by payment to each of them of a sumof money equal to the amount he normally would have earned as wages fromOctober 15, 1956, to the date of the offer of reinstatement, less his net earningsduring those periods.Back pay shall be computed in accordance with the formula enunciated by theBoard in F. W.Woolworth Company,90 NLRB 289.The unfair labor practices found to have been engaged in by Respondents areof such a character and scope that in order to insure the employees here involvedtheir full rights guaranteed by the Act it will be recommended that Respondentscease and desist from in any manner interfering with, restraining, and coercing theiremployees in their right to self-organization.Upon the basis of the foregoing findings of fact and upon the record as a whole,the Trial Examiner makes the following:-The day when Clem and Barr conferred in Hensley'sprivateofficewithHensleyand Bond.In H. JHeinz v. N L. R. B..311 U. S. 514, the Court stated, at page 526:Petitioner's refusal to sign was a refusal to bargain collectively and an unfair laborpractice defined in § 8 (5).The Board's order requiring petitioner at the request ofthe Union to sign a written contract embodying agreed terms is authorized by § 10 (c).This is the conclusion reached by five of the six, courts of appeals which have passedupon the question.[Bethlehem Shipbuilding Corporation, Ltd. v N. L. R B ,114 F2d 930(C.A.1) ; Art Metals Construction Company v. N. L. R. B,110 F. 2d 148(C.A.2) ; N. L. R. B v. Highland Park Manufacturing Company,110 F. 2d 632(C A. 4) ; Wilson &Company v N L RB, 115 F. 2d 759 (C. A.8) ; Inland SteelCompany v. N. L. R. B.,109 F. 2d 9 (C. A. 7) ; FortWayne CorrugatedPaper Com-pany v. N. L. R. B.,111 F. 2d 869 (C. A. 7).] L. D. MCFARLAND COMPANY577CONCLUSIONS OF LAW1.Operating Engineers Local Union No. 3 of International Union of OperatingEngineers,AFL-CIO,is a labor organization within the meaning of Section 2 (5)of the Act.2.All Respondents'parts and service department employees,excluding ClydeHensley's sons,office and clerical employees,salesmen, guards, and supervisors asdefined by the Act, constitute,and during all times material herein constituted, aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.OperatingEngineersLocal Union No. 3of International Union of OperatingEngineers,AFL-CIO, wason October 11, 1956, and at all times thereafter hasbeen,and now is, the exclusive representative of all the employees in the above-described appropriate unit for the purposes of collective bargaining within themeaning of Section9 (a) of the Act.4.By failing and refusing to sign the collective-bargaining agreement,the termsof which having been agreed uponon October 12, 1956,Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act..5.By discriminatorilylaying off Arthur Atkinson,Kenneth Owens, and ThurmanFortner on October15, 1956,and thereafter refusing to reinstate them,Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (3) ofthe Act.6.By changing the employees'working conditions without prior consultation,negotiation,or discussionwiththe Union,the dulydesignated collective-bargainingrepresentative of the employeeshere involved,by interrogating their employees andapplicants for employment regarding their union affiliations and sympathies, bythreateningtheiremployees with reprisals because of their union adherence, bythreatening the employees with discharge if they refused to cross the picket lineestablishedby the UnionatRespondents'plant, thereby interferingwith,restrain-ing, and coercingtheiremployees in the exercise of the rights guaranteed in Section7 of the Act, Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section8 (a) (1) of the Act.[Recommendations omitted from publication.]L. D. McFarland CompanyandLocal Union 5-246, InternationalWoodworkers of America,AFL-CIO,Petitioner.Case No. 36-RC-1312.August 15,1958SUPPLEMENTAL DECISION AND DIRECTIONPursuant to the Board's Decision and Direction of Electiondated April 10, 1958, an election was conducted herein on June 11,1958, under the direction and supervision of the Regional Directorfor the Nineteenth Region.The election was conducted by secretballot among the production and maintenance employees.Upon theconclusion of the balloting, a tally of ballots was issued and servedupon the parties in accordance with the Board's Rules and Regula-tions.The tally shows that of the approximately 9 eligible voters,iNot published121 NLRB No. 68.487926-59-vol. 121-38